Citation Nr: 0415997	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  02-17 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound to the left knee, with internal derangement of 
the knee and peroneal nerve injury, currently rated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to January 
1970.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, that denied the above claim. 

VA's duty to assist extends to a liberal reading of the 
record for issues raised in all documents or oral testimony 
submitted prior to a Board decision.  EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991); see also Douglas v. Derwinski, 2 Vet. 
App. 435 (1992).  In an April 2002 Statement in Support of 
Claim, the veteran said that he had right knee pain that was 
a result of overcompensating for pain from his service-
connected left knee disability.  A similar statement was made 
in his October 2002 substantive appeal.  As the issue of 
entitlement to service connection for a right knee disability 
as secondary to the service-connected left knee disability 
has not been adjudicated, it is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

A remand is required for compliance with VA's duty to assist.  
This is necessary to ensure that there is a complete record 
upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2003); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  The veteran is service connected for 
residuals of a shell fragment wound to the left knee.  On VA 
examination in April 2002, the examiner indicated that in 
addition to specific knee symptomatology, the veteran also 
had several surgical scars and two bullet wound scars.  The 
examiner noted that the two bullet wound scars cross the 
upper lateral aspects of the left knee and the anterolateral 
aspects of the left femur.  One of the surgical scars was 
observed as extending down to the lateral aspect of the upper 
one-third of the left lower leg.  The description of the 
shell fragment wound suggests the possibility of muscle 
injury.  Also regarding the left lower leg, there is 
indication in the record that the veteran's service-connected 
shell fragment wound residuals include involvement of the 
peroneal nerve.  See Bierman v. Brown, 6 Vet. App. 125 
(1994).  Re-examination is indicated because the April 2002 
examination report inadequately documents findings associated 
with the criteria for rating these additional residuals.  See 
Beverly v. Brown, 9 Vet. App. 402 (1996).  Therefore, on 
remand the veteran should be afforded appropriate VA 
examinations to identify and assess the severity of all 
residuals of his service-connected disability.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

The veteran is currently in receipt of a 30 percent rating 
under Diagnostic Code 5257, which depends upon the degree of 
recurrent subluxation or lateral instability.  According to a 
precedent decision of VA's General Counsel, separate ratings 
may be applied for instability of the knee under Diagnostic 
Code 5257 and for limitation of motion/arthritis of the knee 
under Diagnostic Codes 5003, 5010, 5260, 5261.  VAOPGCPREC 
23-97 (July 1, 1997).  On remand, the RO should also consider 
whether separate ratings are warranted on this basis.

The most recent medical evidence of treatment in the claims 
file is dated in February 2002 from Uintah Basin Medical 
Center (Northeast Utah Medical Group).  VA should take this 
opportunity to obtain updated treatment records, to include 
from that facility.  See 38 U.S.C.A. § 5103A(a) (West 2002); 
38 C.F.R. § 3.159(c), (d) (2003).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Review the claims file and ensure that 
all VCAA notice and duty to assist 
obligations have been satisfied.  
Specifically, inform the veteran (1) about 
the information and evidence not of record 
that is necessary to substantiate the claim; 
(2) about the information and evidence that 
VA will seek to provide on his behalf; (3) 
about the information and evidence he is 
expected to provide; and (4) request or tell 
him to provide any evidence in his possession 
that pertains to the claim. 

2.  Request that the veteran provide a list 
of those (VA and private medical providers) 
who have him for his service-connected 
residuals of a shell fragment wound to the 
left knee since 2002.  Obtain all records of 
any treatment reported by the veteran that 
are not already in the claims file, 
including, but not limited to, those from 
Uintah Basin Medical Center.

3.  After the foregoing development has been 
accomplished to the extent possible, schedule 
the veteran for appropriate VA examination(s) 
of his left lower extremity.  Any indicated 
tests, including X-rays, should be 
accomplished.  The claims file must be made 
available to the examiner(s); the examiner(s) 
should indicate in the examination report if 
the claims file was reviewed.  

The examiner(s) should identify all residuals 
attributable to the veteran's service-
connected shrapnel wound to the left knee, to 
include any scars, muscle, orthopedic, and 
neurological residuals.

The examiner(s) should note the range of 
motion for the left knee and should state 
what is considered normal range of motion.  
Whether there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement should be noted, and whether there 
is likely to be additional range of motion 
loss due to any of the following should be 
addressed: (1) pain on use, including during 
flare-ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner(s) is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the left knee is 
used repeatedly.  All limitation of function 
must be identified.  If there is no pain, no 
limitation of motion and/or no limitation of 
function, such facts must be noted in the 
report.

The examiner(s) should specifically discuss 
the severity of any muscle impairment, and 
identify which, if any, muscle groups are 
involved.

The examiner(s) should also describe in 
detail the veteran's scars.

Finally, the examiner(s) should state whether 
there are any neurological residuals 
associated with the veteran's service-
connected disability and identify any nerves 
involved, including, but not limited to the 
peroneal nerve.  If so, the examiner(s) 
should also specifically discuss the extent, 
if any, of paralysis of the nerves involved.

The examiner(s) must provide a comprehensive 
report(s) including complete rationales for 
all conclusions reached.

4. The RO should then readjudicate the 
veteran's claim, with application of all 
appropriate laws, regulations, and case law, 
including Esteban v. Brown, 6 Vet. App. 259 
(1994), both the old and revised versions of 
38 C.F.R. § 4.118, and VAOPGCPREC 23-97; and 
consideration of any additional information 
obtained as a result of this remand.  If the 
decision with respect to the claim remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 

